EXHIBIT 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with this Quarterly Report of Independent Film Development Corporation (the Company) on Form 10-Q for the period ending September 30, 2008, as filed with the Securities and Exchange Commission on the date hereof (the Report), I, Pantelis Zachos, the Chief Executive Officer and Director of the Company, certify, pursuant to 18 U.S.C. section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: 1.Such Quarterly Report on Form 10-Q for the period ending September 30, 2008, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.The information contained in such Quarterly Report on Form 10-Q/A for the period ending September 30, 2008, fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: January 30, 2009 /s/ Pantelis Zachos Pantelis Zachos Chief Executive Officer and Director
